Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  November 16, 2017                                                                                     Stephen J. Markman,
                                                                                                                  Chief Justice

  154776 & (65)(66)                                                                                          Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                           Kurtis T. Wilder,
  VANESSA OZIMEK,                                                                                                      Justices
           Plaintiff-Appellant,
  v                                                                  SC: 154776
                                                                     COA: 331726
                                                                     Wayne CC: 13-109046-DC
  LEE J. RODGERS,
             Defendant-Appellee.

  _________________________________________/

         On October 11, 2017, the Court heard oral argument on the application for leave to
  appeal the August 25, 2016 judgment of the Court of Appeals. The motions to
  supplement oral argument are GRANTED. On order of the Court, the application is
  again considered, and it is DENIED as moot.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            November 16, 2017
         s1115t
                                                                                Clerk